6>5H-/f
                        ELECTRONIC RECORD



COA#      04-13-00818-CR                OFFENSE:           MURDER

          MARK ANTHONY GARCIA V.
STYLE: the state of texas               COUNTY:            BEXAR

                    AFFIRMED AND
COA DISPOSITION:    MODIFIED            TRIAL COURT:       437TH DISTRICT COURT


DATE: 05/06/15            Publish: NO   TC CASE #:         2009CR2731A




                 IN THE COURT OF CRIMINAL APPEALS

ELECTRONIC RECORD


          MARK ANTHONY GARCIA V.
STYLE:   THE STATE OF TEXAS                     CCA#:
                                                             MH-/S
         PRO 5E              Petition          CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:            DATE:

     %£Fl/f&?>                                 JUDGE:
DATE:     /&//<//jzo/jr                        SIGNED:                   PC:

JUDGE:      /£, ^^i                            PUBLISH:                  DNP:
                    •




                                                                         MOTION FOR

                                      REHEARING IN CCA IS:

                                      JUDGE: